Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

1.	Applicant's election with traverse of Group I, claims 1-9, as well as JAZ1, JAZ2, JAZ5 AND JAZ 6 as species election, submission of new claims 23-24 in the reply filed on 10/4/2021 are acknowledged. 
	Applicants argue that there is no search burden to search all the inventions together (page 6).
	The examiner maintains that the search and examining of all three groups is undue, as each group requires searching for different construct components and analysis of unrelated literatures.
	Still further, it is found that there is no undue burden to examining all the combination of at least four jaz genes together, the species election requirement is withdrawn.
	As a result, claims 10-22 and 24 are withdrawn for being drawn to non-elected invention.
	Claims 1-9 and 23 are examined on the merits.
The requirement is still deemed proper and is therefore made FINAL.


Specification

2.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. See, for example, page 96. 

The disclosure is objected to because the status of U.S. application needs to be updated.  For example, U.S. applications are recited on pages 73, 74.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9 and 23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation CDK8 genes and JAZ genes rends claims indefinite. It is unclear what is considered as a CDK8 gene or a JAZ gene. The metes and bounds are not clear.
In claim 2 and 23, the recitation, “JAZ1, JAZ2, JAZ3, JAZ4, JAZ5,JAZ6, JAZ7, JAZ9,JAZ10 or JAZ13”, and “JAZ1,JAZ2,JAZ5 and JAZ6” render the claims indefinite.  The sole designation of a nucleotide sequence by JAZ1,JAZ2, JAZ3, JAZ4, JAZ5,JAZ6, JAZ7, JAZ9,JAZ10 or JAZ13 gene from a plant is arbitrary and creates ambiguity in the claims.  For example, the nucleotide sequence in this application could be designated by some other arbitrary means, or the assignment of said name could be arbitrarily changed to designate a different nucleotide sequence.  If either event occurs, one’s ability to determine the metes and bounds of the claim would be impaired.  Still further, JAZ 1-13 are named according to Arabidopsis sequence, it is not clear in other plants, there are corresponding homologous genes, needless to say the gene names used to refer those genes. See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  The metes and bounds are not clear.

				Written Description
4.	Claims 1-9 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
          A review of the full content of the specification indicates that obtaining any plant with loss of function mutation in CDK8 gene and at least one mutation in four or more JAZ genes such as JAZ1, JAZ2, JAZ3, JAZ4, JAZ5,JAZ6, JAZ7, JAZ9,JAZ10 or JAZ13 genes is essential to the operation of the claimed invention.
The specification teach JAZ1, JAZ2, JAZ3, JAZ4, JAZ5,JAZ6, JAZ7, JAZ9,JAZ10 or JAZ13 genes from Arabidopsis. The specification further teach jazD and jazQ in which at least four jaz genes are disrupted show reduced growth and fertility (Example 2) . The specification teaches constitutive activation of JA-mediated and ethylene-mediated defense pathway (Example 3). The specification teaches ckd8 further restore the low seed yield of jazD, while maintaining robust defense against insect herbivore (Example 6).
First, neither the specification nor the prior art teach cdk8 gene jaz genes in any other plant than those in Arabidopsis. The specification also fails to describe conserved structure for cdk8 gene jaz genes.  
Still further specification only describe Arabidopsis mutant with loss of function mutation in CDK8 gene and at least one mutation in four or more JAZ genes such as jazD and jazQ. The specification also fails to describe what combination of the four genes out of 12 JAZ genes could be used for instant invention. Given the broadness of the claims, it is concluded that Applicants are not in possession of claimed genus which 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
 	Applicants fail to describe a representative number of the mutant plant having loss of function mutation in CDK8 gene and at least one mutation in four or more JAZ genes.  Applicants only describe Arabidopsis mutants.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim1-9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (2016, Nature Communication,7:12570, pages 1-10) further in view of Zhu et al. (2014, The Plant Cell, 26:4149-4170).
Instant claims are drawn to any plant with loss of function mutation in CDK8 gene and at least one mutation in four or more JAZ genes; or wherein the four or more JAZ genes are JAZ1, JAZ2, JAZ3, JAZ4, JAZ5,JAZ6, JAZ7, JAZ9,JAZ10 or JAZ13 genes; or wherein mutation of the four or more endogenous JAZ genes reduces the expression of these genes by at least 50%; or wherein mutation of one or more cdk8 genes reduces endogenous expression of one or more cdk8 genes by 50%;or wherein mutation of the four or more endogenous JAZ genes reduces the expression of these genes to undetectable levels; or wherein mutation of one or more cdk8 genes reduces endogenous expression of one or more cdk8 genes to undetectable levels; or wherein seed yield increase at least 10%; or wherein the plant has at least 5% less leaf damage from insect feeding ; or wherein the mutant plant has higher level of defense compound such as 3-methylsulphinylpropyl (3MSP) glucosinolate that reduce the incidence or number of insect larvae on plant; or wherein the mutant has higher level of ; or wherein the four or more endogenous JAZ gene comprises JAZ1, JAZ2,JAZ5 and JAZ6.

Campos et al. do not teach at least one or more cdk8 mutation in combination with at least one mutation in four or more JAZ genes. Campos et al. do not teach that seed yield increase at least 10% or wherein the plant has at least 5% less leaf damage from insect feeding; or wherein mutation of the four or more endogenous JAZ genes reduces the expression of these genes by at least 50%; or wherein mutation of one or more cdk8 genes reduces endogenous expression of one or more cdk8 genes by 50%;or wherein mutation of the four or more endogenous JAZ genes reduces the expression of these genes to undetectable levels; or wherein mutation of one or more cdk8 genes reduces endogenous expression of one or more cdk8 genes to undetectable levels.
Zhu et al. teach T-DNA insertion lines of cdk8 exhibits enhanced resistance to necrotrophic fungal pathogen, B. cinera (Figure 1) by increasing cuticle permeability and reduced cuticular layer. Zhu et al. teach expression level of cdk8 is considered undetable (Figure1, (c)).
Given the value of jazQ for its enhanced resistance to insect pathogen, It would have been obvious for skilled in the art to further modify jazQ mutant by introducing cdk8 mutation resulting in instant invention. One would have been motivated to make 
Although the combined teaching do not teach that seed yield increase at least 10% or wherein the plant has at least 5% less leaf damage from insect feeding; or wherein mutation of the four or more endogenous JAZ genes reduces the expression of these genes by at least 50%; or wherein mutation of the four or more endogenous JAZ genes reduces the expression of these genes to undetectable levels, such feature would have been obviously exhibited by the combined mutant line of jazD cdk8 given that in jazQ mutant jaz1, 3,4,9,10 genes are disrupted by T-DNA insertion.

Conclusion

Claims 1-9 and 23 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LI ZHENG/Primary Examiner, Art Unit 1662